Citation Nr: 1542936	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-11 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to an increased rating for bilateral hearing loss, evaluated as 10 percent disabling from March 10, 2011 to September 4, 2012; and 20 percent disabling since September 5, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active duty for training from September 1978 to December 1978 and served on active duty from May 1979 to September 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011, rating decision of the Manila, Philippines, regional office (RO) of the Department of Veterans Affairs (VA) that denied entitlement to service connection for osteoarthritis of the lumbar spine and increased the rating for bilateral hearing loss to 10 percent from noncompensable.  In October 2012, the RO increased the rating for hearing loss to 20 percent, effective September 5, 2012.

The Veteran appeared at a hearing before the undersigned in June 2014.  A transcript is in Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed a chronic back disability due to active service.  He believes that this disability is the result of decompression illness he sustained while scuba diving during active service.  He notes that service connection has already been established for scars as a residual of left lower extremity venous damage due to decompression illness.  Alternatively, the Veteran also notes that he landed on his back after a parachute jump during service.  

The Veteran was afforded a VA examination of his claimed back disability in October 2012.  The examiner opined that the Veteran's current back disability was not the result of a parachute injury or other trauma during service.  In a November 2012 addendum, the examiner opined that his back disability was not related to the service connected venous damage of the left leg.  

However, the Board notes that the Veteran does not contend that his back disability is secondary to his venous damage of the left leg.  Instead, he contends that his back disability is the direct result of the same decompression illness that caused the venous damage.  

An informal internet search reveals that decompression illness can sometimes result in permanent damage to the spinal cord.  In addition, it can result in joint pain.  Richard D. Van, Ph.D., et. al; Decompression Illness, the Lancet, Jan. 2011, at 153-164; www.sciencediret.com/science/article/pii/S014673610859.

Regarding the Veteran's service-connected bilateral hearing loss, he testified at the June 2014 hearing that his hearing loss was gradually becoming worse, and that it was more severe than it was at the time of the most recent VA examination in October 2012.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, he must be scheduled for a new VA audio examination in order to determine the current severity of his hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder and electronic record to the VA examiner who conducted the October 2012 examination of the Veteran's back.  If this examiner is no longer available, the record should be forwarded to another equally qualified examiner.  A new examination is not required unless deemed necessary by the examiner.  

After a review of the record, the examiner should answer the following:

Is it at least as likely as not that the Veteran's current disability of the spine (spinal disability shown at any time since 2011) was caused by decompression illness for which he was treated during service?  The examiner should consider medical literature including, if possible: Richard D. Van, Ph.D., et. al; Decompression Illness, the Lancet, Jan. 2011, at 153-164; www.sciencediret.com/science/article/pii/S014673610859.

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state wether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.  

2.  Schedule the Veteran for a VA examination in order to determine the current severity of his service connected bilateral hearing loss.  All indicated tests and studies should be conducted.  In addition to the usual audiological testing and Maryland DNC speech discrimination test, the examiner must comment on the effects of the Veteran's hearing loss on his daily life.  

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

